Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 1 of 15   PageID #:
                                    2378




                        &9)*#*5"
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 2 of 15   PageID #:
                                    2379
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 3 of 15   PageID #:
                                    2380
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 4 of 15   PageID #:
                                    2381
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 5 of 15   PageID #:
                                    2382
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 6 of 15   PageID #:
                                    2383
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 7 of 15   PageID #:
                                    2384
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 8 of 15   PageID #:
                                    2385
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 9 of 15   PageID #:
                                    2386
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 10 of 15   PageID
                                  #: 2387
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 11 of 15   PageID
                                  #: 2388
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 12 of 15   PageID
                                  #: 2389
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 13 of 15   PageID
                                  #: 2390
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 14 of 15   PageID
                                  #: 2391
Case 1:18-cv-00502-JAO-KJM Document 107-1 Filed 05/10/21 Page 15 of 15   PageID
                                  #: 2392
